Citation Nr: 1630011	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  10-25 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a right knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The appellant (Veteran) served on active duty from September 1977 to November 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO), which denied the issue on appeal.  

The Board remanded the instant claim in November 2013 for further development.  


FINDING OF FACT

The competent and credible evidence fails to show that the appellant's right knee disorder is due to or caused by service.  


CONCLUSION OF LAW

A right knee disorder was not incurred in or aggravated by service, nor may right knee arthritis be presumed to have been.  38 U.S.C.A. §§ 1101 , 1110, 1112, 1113, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The VCAA duty to notify was satisfied by way of an October 2008 letter sent to the appellant.  The letter fully addressed all notice elements in this matter.  It informed her of what evidence was required to substantiate the claim and of her and VA's respective duties for obtaining evidence.  The RO also provided the appellant with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The RO effectively satisfied the notice requirements with respect to the issue on appeal.  

Under these circumstances, the Board finds that adequate notice was provided to the appellant prior to the transfer and certification of her case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect). 

Next, VA has a duty to assist an appellant in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records, private records, and other pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The RO associated the appellant's service treatment records, private treatment records, and VA outpatient treatment records with the claims file.  The appellant stated that one of her private physicians should provide her medical treatment records.  It was noted in a letter to VA in April 2009, Dr. R. passed in February 2009.  His medical records were said to no longer exist.  The appellant also stated she had VA records from 1993 to June 1993.  A September 2009 Report of Contact indicated, in pertinent part, that there were no VA records prior to 2003.  The appellant indicated that the 1993 date written in her request for records was a typo.  She wasn't seen at the Oklahoma VA Medical Center prior to 2003.  No outstanding evidence has been identified.  

There was a VA examination/opinion presented in February 2014.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination was adequate, as it was predicated on a full reading of the appellant's medical records in the claims file.  All of the pertinent evidence of record was considered, to include the statements of the appellant, and the examiner gave a rationale for the opinion he provided, relying on and citing to the records reviewed.  

The Board also notes that the appellant applied for Social Security Administration  (SSA) Disability Benefits.  Records from the SSA included VA treatment records and private examination reports performed for SSA Disability benefits claims.  There were no statements relating the right knee complaints to service, or indicative of any association to service.   

The appellant was offered a Board hearing in connection with this claim and she declined. 

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


Service Connection 

The appellant asserts that she has a right knee disorder based upon service incurrence.  She maintains that while in service, she was jogging and fell on ice, injuring her right knee.  She asserts that the injury sustained in service resulted in the right knee disorder which has continued to this date.   

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d) (2015).  

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen  v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that an appellant had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112;
38 C.F.R. §§ 3.307, 3.309.  

In this case, right knee arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).  

The United States Court of Appeals for the Federal Circuit has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

The ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim; the appellant prevails in either event.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2015).  

Service treatment records show that in January 1979, the appellant slipped on the ice while jogging and injured her right knee.  It was noted that she possibly pulled a muscle.  Examination of the right knee showed full range of motion without effusion.  She had an aching sensation on deep palpation.  Her gait was within normal limits.  The assessment was myalgia.  In February 1979, she was seen again for follow-up.  Her knee was said to be feeling much better.  Soreness had almost subsided.  The examiner informed the appellate to return as needed.  There were no other findings, treatment, or diagnosis of the right knee during the duration of service.  

In November 2008, records associated with SSA disability files shows that the appellant was seen at Sooner Medical Services.  She related that in 2001, her foot was run over by a truck and she fell and twisted her knee as well as her back and left hip.  She stated she had pain in both feet, her knees, her hip and back that got worse.  The assessment was chronic pain and degenerative arthritis.  

In February 2009, x-rays showed early degenerative arthritis of the right knee with no old films available for comparison.  She also indicated that she had an injury of the right knee while in service.  She stated she was on bedrest and she now had chronic pain and arthritis of the right knee.  

Three church friends submitted statements in February 2009 on behalf of the appellant.  They all stated that the appellant walked with a limp, complained of pain, had difficulty, and needed help walking and getting in a car to go to church.  None of her friends indicated that they were aware of the etiology of her right knee disorder.  

The appellant stated in her June 2010 substantive appeal, that she had no other injury to her right knee except the one reported during active duty.  Thereafter, she indicated that she had nine falls since her right knee injury.  

In September 2013, the appellant was seen with complaints of right ankle and right knee pain.  She stated that this was related to an April 2012 motor vehicle accident (MVA).  

Pursuant to the Board's remand, the appellant underwent a VA examination in February 2014.  She stated while on active duty in 1979, she slipped and fell on ice.  She stated that she fell in a supine position with the right knee flexed and the right hip internally rotated.  She was prescribed pain medications, muscle relaxants, bedrest and crutches.  She was evaluated 3 weeks later by orthopedics and manipulation of the right knee was performed.  The right knee pain resolved after manipulation and she was able to return to her usual duties as a nurse's aide.  She later developed right knee pain in 2008.  She then underwent x-ray examination which showed DJD of the right knee.  Her knee pain progressed and she stated it was now associated with stiffness and inability to fully extend the knee.  She also reported that in 2003, she had an injury to her left foot when a vehicle ran over it.  This caused her to develop left hip pain.  The examiner stated that it was less likely than not that the appellant's present right knee disorder was incurred in or caused by the claimed inservice injury event.  The medical evidence of the claims file according to the examiner, was not consistent with a chronic right knee condition while on active duty, or that this condition continued following active duty.  The right knee injury occurred in January 1979.  After orthopedic manipulation, the appellant was able to resume her usual duties as a nurse's aide.  She did not develop right knee pain again until 2008, and did not seek medical care for a knee condition until that time.  According to the examiner, this left an almost 30 year gap between the injury and the onset of chronic symptomatology and treatment.  Since chronicity in service was not established and evidence of continuity of symptoms after discharge was not supported, there was an absence of a link between the current condition of degenerative arthritis of the right knee and the diagnosed condition on active duty.  

In light of these VA findings, the examiner opined that it was less likely as not that the appellant's right knee disorder was due to or the result of an injury occurring while jogging and slipping on the ice in service in 1979.   

Although there is evidence of a fall in service while jogging, injuring her right knee, the evidence also shows that the injury got better within one month and resolved without residual disability.  There was not any evidence of arthritis of the right knee within one year of service discharge.  The first evidence of record showing arthritis of the right knee was in 2008, nearly 30 years after service discharge.  Even though the appellant stated that she had no other injury besides the inservice jogging fall, she noted that she had injury/and or complaints after she was injured when a truck ran over her left foot in 2001, with complaints of pain in both knees.  Also, she complained of pain when she sustained injury in 2012 in connection with a MVA.  Further, her substantive appeal reflected that she sustained nine falls since her right knee injury in service.  None were associated with the inservice injury.  

The appellant underwent a VA examination related to her right knee injury in February 2014.  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App 171 (1991).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  

The February 2014 medical opinion is probative (persuasive) as to the etiology of the appellant's right knee disorder.  The VA medical opinion is to the effect that the appellant's right knee disorder was less likely than not of service onset or caused by the inservice knee injury.  Further, the examiner concluded that there was no chronicity in service or continuity of symptoms after discharge.  There is no other competent medical opinion in the record as to the etiology of the right knee disorder.  The Board finds that the February 2014 medical opinion was adequate, probative, and was made in connection with the evidence of record.   

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

Lay evidence may be competent to establish medical etiology or nexus.  Davidson v. Shinseki 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Although the appellant is competent to report that she noticed/observed/experienced symptoms in service in connection with and after her jogging accident, the Board must still weigh her lay statements against the medical evidence of record.  Layno v. Brown, 6 Vet. App. at 465.  

In this case, however, the appellant is not competent to provide testimony regarding the etiology of her right knee complaints.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  Because right knee degenerative arthritis is not diagnosed by unique and readily identifiable features, it does not involve simple identification that a layperson is competent to make.  Therefore, the appellant's unsubstantiated statements regarding the claimed etiology of her right knee arthritis are found to lack competency.  

The appellant's lay opinion is outweighed by the February 2014 VA medical opinion.  The examiner reviewed the entirety of the record, and provided a rationale for her negative findings.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from the factually accurate, fully articulated, and sound reasoning for the conclusion).  The appellant only provided her own personal opinion, not backed by any medical findings, or rationale for her opinion.  

Moreover, the Board recognizes that the appellant has training as a nurse's aide.  However, her skill level is not considered to be of the level of the medical expert who examined her in connection with this claim.  The appellant's church friends lay statements have also been considered.  However, none of their statements presented any knowledge of the etiology of the appellant's right knee disorder.  Their findings are all related to her present right knee complaints, not to the inservice injury and the period thereafter.  

Thus, as a nexus between the appellant's right knee degenerative arthritis and her claimed jogging injury occurring in service has not been established, either through medical evidence or her statements, service connection is not warranted for a right knee disorder, to include arthritis.  


ORDER

Service connection for a right knee disorder, to include arthritis, is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


